ROBERT L. BLAND, Judge.
Claimant, William H. Aspinall & Company, a corporation, seeks reimbursement for the sum of $50.54 which amount it was obliged to pay for the repair of one of its trucks which was damaged by a state road commission truck. The accident occurred about nine o’clock in the morning, on March 8, 1941. Claimant’s truck was parked, facing west, in front of a grocery store on the right' side of West Second street, in the city of Weston. State road truck 730-22, with a snowplow attached, was being driven by one of the employees of the state road commission, out of Depot street into West Second street. When the driver of the road commission truck turned east into West Second street he observed a car starting out from behind a parked truck on West Second street; and, in order to avoid what he thought might result in a collision, he drove the state road commission truck to the left of the street and ran into the front part of the claimant’s parked car, thereby causing the damage for which said sum of $50:54 is asked.
The state road commission does not contest the claimant’s right to an award for said sum, but concurs in the claim for *22that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid.
We have carefully considered the case upon the record submitted, and are of opinion that it should be entered as an approved claim and an'award made therefor.
We, therefore, make an award to the claimant, William H. Aspinall & Company, a corporation, in the sum of fifty dollars and fifty-four cents ($50.54), subject to the approval and ratification of the Legislature.